Citation Nr: 1112806	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  04-40 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a respiratory disability, to include asthma.

2.  Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disability, to include malabsorption syndrome and stomach ulcers.


ATTORNEY FOR THE BOARD

H. Seesel, Counsel





INTRODUCTION

The Veteran had active service with the Marine Corps from March 1964 until March 1968 and active service with the Navy from May 1968 until May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2003 and March 2004 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board previously considered this appeal in January 2007.  In that decision, the Board reopened the claim for service connection for a gastrointestinal disability, to include malabsorption syndrome and stomach ulcers, and remanded the reopened claim for additional development.  The Board also remanded the claims concerning entitlement to service connection for a psychiatric disability and whether new and material evidence had been submitted to reopen a claim for a respiratory disability, to include asthma.  

The Veteran attempted to appeal the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (CAVC) and also filed a motion for reconsideration with the Board.  In an April 2007 Order, CAVC dismissed the appeal pursuant to the Veteran's request for withdrawal. See April 2007 Statement of the Veteran.  In July 2007, the Veteran was notified that his motion for reconsideration filed with the Board was denied as moot as the January 2007 decision was a remand and therefore did not constitute a final decision of the Board.  On remand, the RO/AMC substantially complied with all remand directives but continued the denial of benefits sought.  As such, this matter is properly returned to the Board for appellate consideration.  

The issues of entitlement to service connection for hypertension and posttraumatic stress disorder (PTSD) were previously referred by the Board in January 2007.  It does not appear that any development has been completed on these issues.  Additionally, the November 2004 statement appears to raise claims for service connection for a kidney disorder, gallbladder disorder, arthritis, low back disability, prostate disability, skin cancer and diabetes mellitus.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and all of the above mentioned issues are referred to the AOJ for appropriate action.  

In the decision below, the Board reopens the claim for a respiratory disability, to include asthma.  The reopened claim is being remanded and is addressed in the REMAND portion of the decision below.  This issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 1968 rating decision, which denied service connection for a respiratory disability, was not timely appealed and is final.

2.  Evidence associated with the claims file since the August 1968 rating decision includes relevant service department records covering a period of hospitalization from February to March 1969.  These records had not yet been created and did not exist at the time of the prior August 1968 rating decision.

3.  The evidence associated with the claims file subsequent to the August 1968 rating decision relates to an unestablished fact necessary to substantiate the claim for a respiratory disability and raises a reasonable possibility of substantiating the claim.

4.  The evidence does not demonstrate that any currently diagnosed psychiatric disability (not including claimed PTSD), is related to the Veteran's active service.

5.  The evidence does not demonstrate that any currently diagnosed gastrointestinal disability, to include malabsorption syndrome and stomach ulcers, is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 1968 determination wherein the RO denied the Veteran's claim of entitlement to service connection for a respiratory disability is new and material, and the Veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

2.  A psychiatric disability, not including claimed PTSD, was not incurred in or aggravated by active service and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A gastrointestinal disability, to include malabsorption syndrome and stomach ulcers, was not incurred in or aggravated by active service and a peptic ulcer disorder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Additionally, specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letter provided to the appellant in July 2005 advised the Veteran that the claim for a respiratory disability had previously been denied and suggested that the claim was therefore based upon "new and material evidence."  The letter did not define this term or provide any notification of the reasons for the prior denial.  In January 2007, the Board remanded this issue, in part, for notification compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  Letters dated in January 2007 and June 2007 included all the elements of Kent.  The claim was subsequently readjudictaed in a February 2009 Supplemental Statement of the Case.  Consequently, the Board finds that adequate notice has been provided, as the appellant was informed about what evidence is necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Concerning the other notification elements, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2004, July 2005, January 2007, and June 2007 that fully addressed all notice elements.  These letters informed the Veteran of the types of evidence needed to substantiate his claims and the division of responsibility between the Veteran and VA for obtaining the required evidence.  The January 2007 and June 2007 letters also advised the Veteran how disability ratings and effective dates are assigned.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  The Veteran submitted private medical records, service records and statements in support of his claim.  

As noted in the introduction, the claims were previously remanded by the Board in a January 2007 decision.  That remand requested the following development: (1) the RO provide proper notice of how to substantiate the claims for a gastrointestinal disability and an acquired psychiatric disability other than PTSD, (2) notice compliant with Kent for the claim for new and material evidence to reopen a claim for service connection for asthma (3) a VA examination to address whether or not the Veteran has a current gastrointestinal disability, including an opinion as to whether any disability first manifested during active duty and whether any ulcers began within one year of the Veteran's March 1968 discharge; and (4) a VA psychiatric examination to determine the current psychiatric disabilities other than PTSD, including an opinion on whether any current disabilities were related to service.  

Upon remand, the RO/AMC provided the Veteran letters in January and June 2007 which advised the Veteran of the information necessary to substantiate his claims for a gastrointestinal disability and acquired psychiatric disability.  The January 2007 letter also provided the definition of new and material evidence and advised the Veteran his claim for asthma had previously been denied in August 1968 because there was no evidence the asthma had been aggravated by service.  These letters fully satisfy the first two remand directives.  

Concerning the third and fourth remand directives, the RO/AMC tried to provide the requested VA examinations.  The Veteran was notified in April 2008 that he would be scheduled for examinations in connection with his appeal.  This notice advised the Veteran of how to reschedule appointments and further noted the consequences of failing to report for an examination.  In May 2008, the Veteran was notified that he was scheduled for a VA general examination on May 12, 2008, and was scheduled for a psychiatric VA examination on May 19, 2008.  A note in May 2008 indicated the Veteran called and noted he was unable to keep the appointment due to travel.  A May 2008 letter from the Veteran explained he canceled his appointments because of painful arthritis in the ankles, arms, fingers, back and his depression.  He indicated "I have taken so many tests, I have been poked with needles, I've been looked down on, I don't know what more should be expected of me."  A subsequent letter dated in May 2008 reflects both examinations were rescheduled for June 2, 2008.  The Veteran failed to report to the June 2, 2008, appointments and the RO sent a letter indicating he could call to reschedule the examination. 

A June 16, 2008, letter again advised the Veteran he would be scheduled for these examinations.  He was reminded of how to reschedule the appointments and also notified of the consequences of failing to report for an examination, including having the claim rated based on the evidence of record or even having the claim denied.

The RO rescheduled the two VA examinations for June 24, 2008, and advised the Veteran of these appointments in a June 18, 2008, letter.  The record reflects the Veteran again failed to report to these examinations.   

In a June 2008 letter the Veteran explained he had "gone through hundreds of examinations since [his] release from the military."  He explained he had arthritis, making it difficult to walk, malabsorption syndrome and depression and explained that whenever he went for an examination he was stuck with needles or probed and always advised to return the next week.  He concluded he had provided all necessary information and explained that was why he canceled the appointment.  The AMC proceeded to adjudicate the claim on the evidence of record in a February 2009 Supplemental Statement of the Case.  The Veteran responded in February 2009 and indicated he had no further evidence to submit and again repeated he had undergone many examinations and expressed his belief that the May 15, 2008, examination which he failed to report to was a repeat of prior examinations.

Given the above history, the Board finds that the RO/AMC has substantially complied with the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Although neither examination was completed, the RO scheduled the examinations 3 separate times, each time notifying the Veteran of the date and time of the examinations.  Furthermore, the Veteran was advised of the consequences of not attending the examinations.  

Under the laws and regulations, the Veteran has a responsibility of attending a VA examination to help establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327.  Failure to report to an examination without good cause has consequences including deciding the claim based upon the evidence in record and in some cases denying the claim. 38 C.F.R. § 3.655.  Good cause includes, but is not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member. 38 C.F.R. § 3.655(a).

The Veteran has made it clear he does not believe further examinations are necessary and has upon 3 separate occasions failed to report to scheduled examinations.  It has been held in this regard that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 Vet. App. 480 (1992).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In fact, in February 2009 the Veteran advised the RO he had no further evidence to submit.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran seeks service connection for a respiratory disability, to include asthma.  A claim for service connection for asthma was previously considered by the RO in August 1968.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.1103 (2010).  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision. See Glynn v. Brown, 6 Vet. App. 523 (1994).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108(West 2002); 38 C.F.R. § 3.156 (2010).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2010). 

Additionally, at any time after VA issues a decision on a claim, if additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c)(1)(2010).  This section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. 38 C.F.R. § 3.156(c)(2)(2010).

At the time of the August 1968 rating decision that denied service connection for asthma, the evidence of record consisted of service treatment records from March 1964 until March 1968.  Subsequently, additional VA treatment records, private records and statements from the Veteran have been associated with the claims file.  Most significantly, in October 2005, VA received several service treatment records from the U.S. Naval Hospital in Guam, dated in the Veteran's second period of service from May 1968 until May 1970.  

As the newly received records include additional service treatment records which were not previously associated with the claims file, the Board very carefully considered the provisions of 38 C.F.R. § 3.156(c).  The Board notes that VA revised 38 C.F.R. § 3.156(c) during the pendency of the appeal.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 C.F.R. § 3.156(c)).  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply); see also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The general rule that service department records added to the file compel reconsideration rather than reopening has been consistent throughout the appeal. See generally 38 C.F.R. § 3.156 (2006, 2007).  Prior to October 6, 2006, however, 38 C.F.R. § 3.156(c) explained that supplemental reports from a service department, including documents which had been misplaced or corrections of errors of commission or omission in the preparation of the prior reports, would result in reconsideration.  The prior version did not expressly exclude any documents from triggering the provision of 38 C.F.R. § 3.156(c).  See 38 C.F.R. § 3.156(c)(2006).  As noted above, the revised version indicates that 38 C.F.R. § 3.156(c) does not apply to records which VA could not have obtained when it previously decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the official source.  38 C.F.R. § 3.156(c)(2007).  

The stated purpose of revision of 38 C.F.R. § 3.156(c) was to include clarification of the regulation to reflect VA practices and the substance of the regulation was essentially unchanged. See 70 Fed. Reg. 35,388 (June 20, 2005); see also 71 Fed. Reg. 52,455 (Sept. 6, 2006) (noting that two changes that did not alter the substantive content of 38 C.F.R. 3.156(c)(2) were made).  The clarifications, however, are generally deemed to be the more favorable version and therefore the Board will consider the claim under the new regulations.  See 70 Fed. Reg. 35,388 ("[I]n practice, VA does not limit its reconsideration to 'misplaced' service department records.  Rather VA intended the reference to misplaced records as an example of the type of service department records that may have been unavailable when it issued a decision on a claim."); see also Vigil v. Peake, 22 Vet. App. 63 (2008); Jackson v. Nicholson, 449 F.3d 1204, 1208 n.5 (Fed. Cir. 2006)(indicating the retroactive date allowed for by 38 C.F.R. 3.156(c) applied in limited circumstances such as when records have been misplaced.).  

In the present case, the claim was previously denied in August 1968.  At the time of the August 1968 rating decision, the only service treatment records associated with the claims file were those from the Veteran's first period of service, from March 1964 until March 1968.  Although the Veteran began his second period of service with the Navy in May 1968, he had not yet completed that tour of active duty and therefore no records from that period of service were associated with the claims file at the time of the August 1968 rating decision.  The records received in October 2005 are from the Veteran's second period of service with the Navy from May 1968 until May 1970 and include his hospitalization in Guam in 1969.  In other words, the newly submitted service treatment records did not exist at the time of the August 1968 rating decision and the provisions of 38 C.F.R. § 3.156(c)(2) control.  Consequently, the provisions of 38 C.F.R. § 3.156(c)(1) are not applicable and the Veteran must submit new and material evidence in order to reopen the claim.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996).

The claim was initially denied in August 1968, as there was no evidence that the preexisting condition of asthma had been aggravated by service.  Evidence reviewed at the time of the August 1968 rating decision consisted of service treatment records from March 1964 until March 1968.  Evidence received subsequent to the August 1968 rating decision includes service treatment records from the Veteran's service with the Navy from May 1968 until May 1970, private treatment records and VA outpatient treatment records.  The evidence described is new, as it was not previously of record.  The evidence is also material as it includes new service treatment records documenting complaints of shortness of breath.  These records relate to the unestablished element of whether the Veteran's asthma was aggravated by service necessary to substantiate the Veteran's claim.  

Additionally, post service VA outpatient treatment records reflect the Veteran may have diagnoses of other respiratory conditions, unrelated to the asthma.  For example, a February 2003 VA outpatient treatment record concluded the Veteran had shortness of breath of unknown etiology, most likely cardiac in nature.  Another February 2003 VA record concluded the shortness of breath may have a restrictive component.  These records suggest there may be a separate respiratory disability which may be independently caused or aggravated by service.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that a claimant's identification of the benefit sought does not require any technical precision); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

Thus, the additional evidence received since the August 1968 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a respiratory disability, to include asthma, is reopened.

Service Connection

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic diseases, such as psychosis and peptic ulcers, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  38 C.F.R. § 3.384 defines psychosis as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Combat Service

As an initial matter, the Veteran has generally asserted that he served in combat.  In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  38 U.S.C.A. § 1154(b).  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  Every reasonable doubt shall be resolved in favor of the Veteran.  Id.  The phrase "engaged in combat with the enemy" requires that the Veteran have personally taken part in a fight or encounter with a military foe or hostile unit or instrumentality.  The phrase does not apply to Veterans who merely served in a general "combat area" or combat zone, but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

VA's General Counsel has held that the determination of whether a Veteran "engaged in combat with the enemy" depends on multiple factors, including the requirement that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis. VAOPGCPREC 12-99.  The General Counsel's opinion is binding on the Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.  In determining whether the Veteran participated in combat, the Veteran's oral and written testimony will be weighed together with the other evidence of record. Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

In the present case, while the Veteran has alleged he served in combat, there is no evidence of such service.  For example, the Veteran's military occupational specialty in the Marine Corps was that of a radio operator and in the Navy he was in water transportation.  Neither of the Veteran's Forms DD214 reflects he is the recipient of any combat-related awards or decorations.  For example, there is no indication the Veteran received the Purple Heart.  But see Daye v. Nicholson, 20 Vet. App. 512, 517 (2006) (the VA must consider more than awards and decorations in its determination that a Veteran engaged in combat with the enemy).   

The records do reflect the Veteran served in the Republic of Vietnam and served in a combat zone and received decorations consistent with such service.  However, the phrase "engaged in combat with the enemy" requires that the Veteran have personally taken part in a fight or encounter with a military foe or hostile unit or instrumentality.  The phrase does not apply to Veterans who merely served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).  

The Board considered the Veteran's statements concerning combat; however, the Veteran only provided a generic description of "combat."  For example, he generally states he saw people shot at but does not describe or allege he participated in a specific battle or campaign and does not describe locations or dates of these experiences.  Furthermore, the Board notes the Veteran did not allege he was "shot at" until 1985 and did not specifically raise "combat" until 2003.  In other words, the Board finds the Veteran's general allegations of combat are not credible as his allegations have evolved over time and are otherwise inconsistent with his service records.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Thus, without additional evidence to the contrary, the evidence does not support a finding of service in combat and the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder, specifically claimed as nerves and stress.  Recent case law notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this regard, the Veteran has been seen for symptoms of depression and anxiety and accordingly, the claim was recharacterized as service connection for an acquired psychiatric disorder, not including  PTSD (as the claim for that disability is referred to originating agency for initial consideration).  The record includes evidence which raises a claim for PTSD.  While that claim could be brought under Clemons as the Court has explicitly allowed such a broadening of scope, the January 2007 Board decision specifically referred the claim for PTSD for further development.  Significantly, the RO has not yet developed the claim for PTSD and has never adjudicated a claim for PTSD.  In other words, including PTSD along with the present acquired psychiatric disability already on appeal would require a second remand for the development of the PTSD claim to be completed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Therefore, in order to expedite the processing of the claim, in this decision the Board decides only the perfected issue of an acquired psychiatric disability, not including PTSD.  See e.g., Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  To construe otherwise would raise serious due process issues, and require further remands, a result which would only unnecessary delay the adjudication of the claim which has already been perfected for appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

The Veteran has argued that he had a preexisting mental disability and specifically claims he is "mentally retarded" and had the "mental capacity of a child."  Although these are not disabilities for VA compensation purposes, read liberally, the Veteran has generally asserted he had a preexisting mental condition which was aggravated by service.  See Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  In this case, although the Veteran has alleged he had a preexisting mental condition, the medical evidence at the Veteran's entrance to service fails to illustrate that there was a preexisting mental condition.  In fact, the Veteran denied a history of nervous trouble of any sort on the March 1964 report of medical history.  Additionally, an examination in March 1964 reflects the psychiatric system was normal.  See 38 C.F.R. § 3.304(b)(explaining the term "noted" denotes only such conditions that are recorded in examination reports).  Accordingly, the Veteran was accepted into service.  As no disability was noted on the examination, the Veteran is presumed sound.  38 U.S.C.A. § 1112.

Because the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service and (2) that such disease or injury was not aggravated by service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Vanerson, 12 Vet. App. at 261.  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In the present case, the claims file does not include any records from the period prior to the Veteran's entry into service that reflect a preexisting psychiatric disability.  However, records during service include a July 1969 consultation which concludes with the impression of emotionally unstable personality, chronic, existed prior to entry.  

In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior will be accepted as showing preservice origin. 38 C.F.R. § 3.303(c).  Personality disorders as such are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits. 38 C.F.R. § 3.303(c).  Nevertheless, service connection may still be warranted where a congenital or developmental defect is subject to a superimposed injury or disease during service. VAOPGCPREC 82-90 (July 18, 1990). 

Thus, given the inservice diagnosis of emotionally unstable personality, provides evidence that the Veteran has a preexisting personality disorder.  38 C.F.R. § 3.303(c).  Concerning other mental disabilities, aside from the Veteran's statements concerning his mental abilities, no evidence suggests the presence of a preexisting acquired psychiatric disability.  Thus, the only medical record which refers to an injury prior to service is the Veteran's statement.  The law has provided that history provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  As such, the evidence is insufficient to rebut the presumption of soundness for any mental disability aside from the personality disorder, which is not a disability under VA laws.  

In sum, there are two questions to be addressed: 1) whether the Veteran sustained any superimposed disability, other than PTSD, on the preexisting personality disorder and 2) whether any other diagnosed mental health disability, other than PTSD and unrelated to the personality disability, was caused or aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this regard, the record includes a VA outpatient treatment record dated in December 2003 which provides a provisional diagnosis of rule out depression.  A February 2003 record notes an assessment of depression/anxiety.  No Axis I diagnosis of an acquired psychiatric disorder was indicated.  It is unclear whether the anxiety and depression noted was of an acute or chronic nature or indicative of a disability or a transient manifestation.  For purposes of this analysis only, we will assume that these records suggest that the veteran has a current psychiatric  disability.   See McClain v. Nicholson, 21Vet. App. 319 (2007)(finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

As an initial matter, the Veteran has not been diagnosed with a psychosis as defined by 38 C.F.R. § 3.384.  Accordingly, service connection on a presumptive basis for that disability is denied.  Id.  The questions for consideration are whether any current psychiatric disability (not including PTSD) was superimposed upon the personality disorder or whether there is evidence of a nexus or relationship which otherwise links the current disability to an inservice disease or injury.

The only service treatment record that reflects any mental health diagnosis is the July 1969 record that concludes with the impression of emotionally unstable personality, chronic existed prior to entry.  No other records reflect complaints or treatment for mental health disability.  Significantly, the Veteran's March 1968 separation examination for his first period of service described the psychiatric system as normal.  The Veteran denied nervous trouble of any sort on the May 1968 report of medical history completed for reenlistment.  The May 1968 reenlistment examination reflects no psychiatric abnormalities were noted.  Additionally, the May 1970 examination completed in connection with the Veteran's discharge from service found no psychiatric abnormalities.  

The final element is competent evidence of a nexus linking the depression or anxiety to service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, as noted above, in certain cases, competent lay evidence may satisfy any of the required elements.  "Competent lay evidence" is defined as any evidence not requiring that the proponent have specialized education training or experience but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

The February 2003 VA outpatient treatment record notes complaints of depression since the Veteran lost his job.  He described crying and loss of motivation but denied suicidal or homicidal ideation or change in eating or sleeping habits.  He reported anxiety with palpitations and shortness of breath.  The Veteran did not mention anything about service at that time.  The physician did not express an opinion as to the onset or etiology of the disability.  Other private and VA treatment records also fail to include an opinion as to the etiology of any diagnosed psychiatric disability.  

Given the fact that there was no opinion concerning the etiology of the psychiatric disability, the Board remanded the claim in January 2007 to obtain a VA examination.  The Veteran, however, failed to report to the examination.  38 C.F.R. § 3.655.  Moreover, he has consistently failed to attend all subsequently scheduled VA examinations.  Accordingly, the claim must be decided on the record.  Id.  As described above, none of the medical evidence shows that a chronic psychiatric was superimposed on a preexisting personality disorder or are otherwise manifestations of a chroinic acquired psychiatric disorder of service origin.

The Board also considered the Veteran's statements concerning continuity of symptomatology since service.  For example, in a March 2004 statement, the Veteran claimed he began having mental problems after service and further alleged that his physical and mental problems caused depression.  A Veteran is competent to report symptoms, including feeling nervous and depressed. Barr v. Nicholson, 21 Vet. App. 303 (2007) Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (recognizing that lay testimony is "competent" if it discusses matters that the witness has actually observed or sensed and is within his "personal knowledge").  Although the Veteran is competent to describe these symptoms, the Board finds the Veteran's statements concerning continuity of symptoms of psychiatric disabilities are not credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

The evidence as a whole contradicts the Veteran's allegations.   Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  For example, while the Veteran has related that he had problems ever since service, a general VA examination completed in April 1985 fails to reflect any psychiatric complaints or diagnoses.  More tellingly, the Veteran himself related his depression to losing a job in February 2003 when he sought treatment for the condition.  Similarly, a VA consultation request dated in December 2003 indicated the reason for referral was depression symptoms for one year.  As these records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, there are significant gaps in time in his treatment for the psychiatric condition.  A June 1985 request for an exam that notes complaints of stress and nervousness represents the first documented post service complaint of any psychiatric disability in the record, nearly 15 years after his separation from active duty.  Significantly, no findings were completed as the Veteran canceled the appointment.  The first documentation of a psychiatric disability in treatment records is in an October 2002 VA outpatient treatment record which notes the Veteran had a positive depression screen.  The first provisional diagnosis of record appears in the February 2003 VA outpatient treatment record, nearly 33 years after the Veteran's separation from service.  In other words, the decades that elapsed between the time of service and the beginning of treatment weigh against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); but see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In sum, the gap in the treatment, along with the April 1985 examination that failed to reflect a psychiatric diagnosis and the Veteran's contradictory statements as to the onset of the condition, indicates the Veteran's assertion of continuity of symptomatology is not credible and a grant of service connection on this basis is not warranted.  

Therefore, without evidence linking the current symptoms of depression and anxiety to service, indicating the conditions were superimposed on the preexisting personality disorder, or otherwise demonstrating continuity of symptomatology, service connection is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Disability

The Veteran seeks service connection for a gastrointestinal disability, specifically malabsorption syndrome and ulcers.  The Veteran related on his Form VA 9 that he began having ulcers directly after his service and further explained that during service he was hospitalized for malabsorption syndrome.  In other written statements the Veteran has alleged he was bitten by a rabid dog and subsequently came down with malabsorption syndrome.  Alternatively, he argues the stress of combat resulted in his ulcers or that exposure to Agent Orange caused the condition.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and the appeal will be denied.

As an initial matter, the Veteran claims the GERD and ulcers may be related to Agent Orange.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2002).  Although the Veteran had requisite service in Vietnam and is presumed exposed to herbicides, service connection is denied on a presumptive basis because GERD and ulcers are not recognized as a presumptive disease.  38 C.F.R. § 3.309(e).  In fact, the Secretary of the Department of Veterans Affairs has specifically determined that a presumption of service connection based on exposure to herbicides is not warranted for gastrointestinal and digestive diseases.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).  Additionally, the evidence does not otherwise reflect that the GERD and ulcers began as a result of exposure to Agent Orange.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claims on a theory of direct entitlement to service connection.

The records reflect the Veteran has a diagnosis of gastroesophageal reflux disease (GERD) as noted in August and September 1996 private medical records.  A July 1996 private record notes a possible questionable history of an ulcer but did not diagnose any gastrointestinal disability.  Another February 1998 record concludes with a diagnosis of GERD versus peptic ulcer disease.  As noted above, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although these diagnoses occurred prior to 2002, when the Veteran filed his claim for benefits, to give the Veteran every possible consideration, the Board accepts these diagnoses as the current disability.  The remaining question is whether there is evidence of an inservice occurrence of an injury or disease and medical evidence of a nexus or relationship between the current disability and the inservice disease or injury.

Service treatment records demonstrate the Veteran complained of blood in the stools during service.  Subsequently, the Veteran was hospitalized for rectal bleeding and possible malabsorption syndrome from February 2, 1969, until March 7, 1969.  The hospital course indicates he received no therapy, workup revealed no shingella infestation and there was no suggestion of malabsorption.   The Veteran was ultimately diagnosed with intestinal lactase deficiency.  Service treatment records also include a November 1968 record which indicates the Veteran was bitten by a rabid animal and was treated with vaccinations.  

The final element is a nexus, or link, between the current GERD and/or peptic ulcer disease and the intestinal lactase deficiency and malabsorption syndrome and rabies vaccinations noted during service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Significantly, the Veteran was afforded a VA examination in April 1985 in connection with his prior claim for stomach disorder.  An April 1985 upper gastrointestinal series was negative.  Examination of the digestive system reflected the abdomen was soft with no spasm, masses, or tenderness.  An appendectomy scar was visualized and the liver and spleen were not felt.  The examiner noted stomach ulcers/malabsorption syndrome and further indicated that the Veteran took Mylanta as occasion required and seemed to have no present symptoms.  The examiner concluded he doubted malabsorption syndrome at that time.  No further opinion was provided.

Other medical evidence of record reflects complaints and treatment for symptoms but fails to include an opinion as to the etiology of the diagnosed conditions.  None of the records dated in the 1990s that noted gastrointestinal symptoms provided an opinion as to the cause of the disability.  

Given the fact that there was no clear opinion concerning the etiology of the gastrointestinal disability, the Board remanded the claim in January 2007 to obtain a VA examination to provide an opinion.  The Veteran, however, failed to report to the examination and the claim must be decided on the evidence of record.  38 C.F.R. § 3.655.  Accordingly, none of the medical evidence provides the necessary link to service in order to warrant a grant of service connection.

To the extent to which the Veteran attempted to provide the nexus to service, there is no indication that the Veteran is a medical professional competent to render an opinion on matters of a medical diagnosis or the etiology of a diagnosed disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Such an opinion as to the relationship between the GERD or peptic ulcer disease and the events during service requires more than could be determined by a lay person through personal knowledge and would likely require clinical testing or research in medical literature.  In other words, the Veteran is not competent to opine that his current GERD or peptic ulcer disease was caused by the malabsorption and lactose intolerance noted in service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Similarly, he is not competent to render an opinion as to the relationship between the rabies vaccinations performed during service and his current GERD or ulcers.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992), but see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), (noting that lay evidence is competent and sufficient in certain instances to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Although the Veteran is not competent to render an opinion as to the etiology of the condition, the Board considered the Veteran's lay statements to determine whether or not there was evidence of continuity of symptomatology to support the claim.  In this regard, the Veteran has claimed he was diagnosed with malabsorption in service and suffered pain and stomach problems ever since.  The Veteran is competent to describe his symptoms of pain, stomach problems, and difficulty after eating as these are things within the realm of the Veteran's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board finds, however, that the Veteran's report of continuous pain is not credible.  Specifically, the Veteran's reported history conflicts with the evidence of record.  Although the Veteran reported continued pain, during the June 1985 VA examination, scheduled to specifically determine whether or not there was a current gastrointestinal disability in connection with the Veteran's 1985 claim for benefits, the Veteran denied any present symptoms and a thorough examination and upper gastrointestinal radiological study failed to reveal any symptoms to support a diagnosis.  Similarly, an April 2002 private treatment record notes complaints of heartburn but examination reflected the abdomen was clear and the diagnosis was "doubt any symptoms of GERD."  Additionally, a July 2006 private record notes a questionable history of an ulcer but examination revealed no present symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).

The record also reflects the Veteran has been inconsistent in reporting the history and onset of the condition.  For example, in a 1985 application, the Veteran reported being hospitalized in DaNang for 3-4 weeks and then another month or two.  On his 1985 application he alleged the condition started coincident with his hospitalization for malabsorption syndrome.  In his September 2002 application for benefits, he indicated he was hospitalized for 2 months in Vietnam and for another 2-3 months in Guam.  On the September 2002 application he alleged it was caused by treatment for rabies and also alleged he "contracted something" in Vietnam.  In March 2004 he brought up combat and argued the stress of Vietnam later developed into stomach ulcers.  On an April 2004 medical authorization the Veteran even contends that his hospitalization for stomach problems was possibly from Agent Orange.

Finally, there is a gap in the treatment records documenting complaints and treatment for the stomach condition.  The first post service treatment for a gastrointestinal disability was dated in July 1996, nearly 26 years after service.  After that, there is another gap in treatment until 2002 and 2006.  Significantly, there is no evidence dated after 2006 concerning complaints of stomach or gastrointestinal trouble even though the records clearly reflect treatment for other medical conditions.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be weighed against the assertion as to continuity.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The gap in evidence also demonstrates the GERD and ulcers did not manifest to a compensable degree within one year of the Veteran's separation from active service.  As such, service connection pursuant to 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309 is not warranted.

In sum, the Board does not find the Veteran's report of continuous gastrointestinal symptoms since service to be credible in light of the medical evidence expressly finding there were no current symptoms, inconsistent statements as to the onset of the condition and the gap in the treatment for any symptoms.  Accordingly, as there is no evidence of a nexus to service and no credible evidence of continuity of symptomatology following discharge, service connection is denied. 

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his disabilities are related to service.  As explained above however, the Veteran's contentions are not credible and his belief alone is insufficient to warrant a grant of service connection.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also considered the benefit of the doubt rule in this case, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim for service connection for a respiratory disability, to include asthma, is reopened. To this extent and to this extent only, the appeal is granted.

Service connection for a psychiatric disorder other than PTSD is denied.

Service connection for a gastrointestinal disability, to include malabsorption syndrome and stomach ulcers is denied.


REMAND

Concerning the reopened claim for service connection for a respiratory disability, a preliminary review of the record reflects that further development is necessary.  

As an initial matter, the Board notes that the RO has never developed or considered the claim for a respiratory disability on the merits.  In Hickson v. Shinseki, the Court noted that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits to preserve for that claimant the one review on appeal as provided by section 7104.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Accordingly, the claims file needs to be returned to the RO for initial adjudication of the claim on the merits.   

Additionally, the Board finds a VA examination is necessary.  In the present case, there is evidence of current complaints of shortness of breath, evidence of asthma and allergic rhinitis during service and statements as to continuity of symptoms.  Therefore, the Board is of the opinion that the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without medical expertise to ascertain whether the preexisting asthma/allergic rhinitis was aggravated by service or whether any other current respiratory disability is related to service.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for appropriate VA examination to ascertain the nature, extent, and etiology of any currently diagnosed respiratory disability.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

The claims file and a copy of this Remand must be made available to the examiner, and the examiner should indicate in the report that the claims file was reviewed.  All tests that are deemed necessary by the examiner should be conducted.

Following a review of the claims file and examination of the Veteran, the respective examiner is asked to address the following:

(a)  What current respiratory disability or disabilities are present?

(b)  Did the asthma and/or allergic rhinitis permanently increase in severity during his period of service?  If such an increase occurred, was it due to the natural progress of the disease or, if not, due to a permanent increase in the severity of the disability or disorder during service?

(c)  Is it at least as likely as not (i.e., at least a 50 percent probability) that a currently diagnosed respiratory disability is causally related to an incident or injury during service?

A complete rationale for all opinions expressed should be provided.  It is requested that the examiner discuss all of the prior medical evidence in detail and reconcile any contradictory evidence.

2.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


